      Case: 4:20-cv-01754 Doc. #: 1 Filed: 12/11/20 Page: 1 of 5 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )               Case No. 4:20CV1754
      v.                            )
                                    )
                                    )
ERIK SCHOTT,                        )
                                    )
            Defendant.              )
____________________________________)


                                        COMPLAINT

       COMES NOW the Plaintiff, UNITED STATES OF AMERICA, on behalf of the U.S.

Department of Transportation, by and through its attorneys, Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and Anthony J. Debre, Assistant United States

Attorney for said District, and for its Complaint and cause of action against Defendant, ERIK

SCHOTT, states as follows:

                                       JURISDICTION

       1. This is a civil debt collection action brought pursuant to the Federal Debt Collection

Improvement Act of 1996, 31 U.S.C. § 3701, et. seq.

       2. This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §1345.

                                           VENUE

       3. Venue is proper in the Eastern District of Missouri pursuant to 28 U.S.C. §1391.

       4. Venue is proper in the Eastern Division pursuant to this Court’s Local Rule 2.07(A)(1).



                                                   1
      Case: 4:20-cv-01754 Doc. #: 1 Filed: 12/11/20 Page: 2 of 5 PageID #: 2




                                            PARTIES

       5.   Plaintiff is the United States of America (“Plaintiff”).

       6. Defendant Erik Schott (“Defendant”) is a natural person who resides in Franklin

County, Missouri within the boundaries of the Eastern District of Missouri.

                                             COUNT I

       7.   Defendant is indebted to Plaintiff in an amount in excess of $223,804.49, which

includes a principal amount of $223,254.00; interest of $550.49 that has accrued through

May 27, 2020; plus additional sums owed in interest accruing at 1.0% annually, as well as costs

and attorneys’ fees accrued while pursuing this action. Attached hereto as Exhibit 1 is the

Certificate of Indebtedness dated May 27, 2020.

       8. This debt arose in connection with Defendant’s multiple breaches of certain service

obligations required under the Service Obligation Contract For United States Merchant Marine

Academy (“Contract”), as well as Defendant’s subsequent failure to repay the costs of the

education provided by the Federal Government that Defendant received at the United States

Merchant Marine Academy (“Academy”), pursuant to 46 U.S.C § 51306, 46 C.F.R § 310.58,

31 U.S.C. § 3717, and 28 U.S.C. § 2415(a).

       9. On July 27, 2018, the U.S. Department of Transportation (“DOT”) sent Defendant a

Notice of Potential Breach of Service Obligation letter discussing Defendant’s breaches of the

Contract and stating some of the risks of default if Defendant did not take action to correct the

breaches, including the risk that Defendant would be pursued by the Federal Government to

recover the entire cost of Defendant’s education. Attached hereto as Exhibit 2 is the Notice of

Potential Breach of Service Obligation letter dated July 27, 2018.

       10. Defendant failed to respond to the DOT and failed to correct said breaches.



                                                     2
      Case: 4:20-cv-01754 Doc. #: 1 Filed: 12/11/20 Page: 3 of 5 PageID #: 3




       11. On November 4, 2019, the DOT sent Defendant a Notice of Default Determination

letter discussing the various service obligations that Defendant failed to perform under the Contract

and seeking reimbursement for the full cost of the education provided to Defendant. Attached

hereto as Exhibit 3 is the Notice of Default Determination letter dated November 4, 2019.

       12. Defendant failed to respond to the DOT and did not appeal the aforementioned default

determination.

       13. On February 27, 2020, the DOT sent Defendant a second Notice of Default

Determination letter again discussing the various service obligations that Defendant failed to

perform under the Contract and seeking reimbursement for the full cost of the education provided

to Defendant. Attached hereto as Exhibit 4 is the second Notice of Default Determination letter

dated February 27, 2020.

       14. Defendant again failed to respond to the DOT and did not appeal the aforementioned

default determination.

       15. On September 9, 2020, the U.S. Department of Justice (“DOJ”) sent Defendant a

Demand for Payment letter seeking payment of the above-referenced debt. Attached hereto as

Exhibit 5 is the Demand for Payment letter dated September 9, 2020.

       16. Defendant failed to respond to the DOJ.

       17. Defendant has failed to repay the aforesaid sums although demand has been duly made.

           WHEREFORE, the Plaintiff, UNITED STATES OF AMERICA, prays for judgment

against Defendant, ERIK SCHOTT, in sum of $223,804.49 plus additional sums owed in interest

accruing at 1.0% annually, as well as costs and attorneys’ fees accrued while pursuing this action,

and for such other and further relief as this Court may deem proper.




                                                     3
     Case: 4:20-cv-01754 Doc. #: 1 Filed: 12/11/20 Page: 4 of 5 PageID #: 4




DATED: December 11, 2020            Respectfully submitted,


                                    JEFFREY B. JENSEN
                                    United States Attorney


                                    /s/ Anthony J. Debre
                                    ANTHONY J. DEBRE #67612 MO
                                    Assistant United States Attorney
                                    Thomas F. Eagleton U.S. Courthouse
                                    111 South Tenth Street, 20th Floor
                                    St. Louis, Missouri 63102
                                    (314) 539-2200 office
                                    (314) 539-2196 fax
                                    anthony.debre@usdoj.gov




                                          4
      Case: 4:20-cv-01754 Doc. #: 1 Filed: 12/11/20 Page: 5 of 5 PageID #: 5




                                         Certificate of Service

              The undersigned hereby certifies that on December 11, 2020, a true and accurate

copy of the foregoing was served via U.S. Mail, postage prepaid, to the following:

       Erik R. Schott
       204 Rainbow Lake Drive
       Villa Ridge, MO 63089




                                            /s/ Anthony J. Debre
                                            ANTHONY J. DEBRE #67612 MO




                                                   5
